DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 10 December 2019. Claims 1-5, 7-18, 20 and 24 are currently pending.
Drawings
	The drawings received on 15 May 2019 are accepted by the examiner.
Specification
The disclosure is objected to because of the following informality:
In line 3 of paragraph 0044, it appears that the term “intuation” should read “intubation.”
In line 2 of paragraph 0052, it appears that the term “bougie” should be reference to as “460” (see line 10 of paragraph 0054 and Figure 4 for antecedent basis). It is referenced to as “402” which can be found nowhere in the drawings.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 3, it appears that the phrase “the user” should read “a user.”
In lines 4-5, it appears that the phrase “the palm” should read “a palm.”
In line 5, it appears that the phrase “a user” should read “the user.”
In line 6, it appears that the phrase “wherein front an back” should read “wherein the front and back.”
Claim 2 is objected to because of the following informality:

Claim 3 is objected to because of the following informality:
In line 1, it appears that the term “wherien” should read “wherein.”
Claim 8 is objected to because of the following informalities:
In line 1, it appears that the claim status shoulder read “Currently amended” not “Currenty amended.”
In line 1, it appears that the term “wherin” should read “wherein.”
Claim 9 is objected to because of the following informalities:
In line 1, it appears that the phrase “an ETT” should read “an endotracheal tube (ETT).”
In line 2, it appears that the term “wherin” should read “wherein.”
In line 3, it appears that the phrase “the length” should read “a length.”
Claim 10 is objected to because of the following informality:
In line 2, it appears that the phrase “mechanism” should read “member.”
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only (see MPEP § 608.01(n)). Typically, the claim would not be further treated on the merits. However, the claim will be treated as reciting all the limitations of claim 1 (i.e. as opposed to stating “a stylet handle of claim 1”).
Claim 20 is objected to because of the following informalities:
In line 1, it appears that the claim status shoulder read “Currently amended” not “Canceled.”
In line 2, it appears that the phrase “the device” should read “the stylet.”
Claim 24 is objected to because of the following informalities:
In line 3, it appears that the phrase “an ETT” should read “an endotracheal tube (ETT).”
In line 4, it appears that the phrase “the glottis aperture” should read “the glottic aperture.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 recites the limitation "a laryngoscopy device of claim 15" in line 3 and “the laryngoscopy device” in line 10. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 3 of claim 24 to read “an intubation stylet of claim 15” and line 10 of claim 24 to read “the intubation stylet” would overcome this rejection. For examination purposes, claim 24 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 4, 7-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (U.S. Patent Application Publication 2012/0078050).
	Schwartz et al. disclose (as to claim 1) an ergonomic stylet handle (20) comprising a handle (i.e. handle defined by 20, 21 and 22) having a body (20) between, a front (i.e. front defined by 21), a back (i.e. back defined by 22); and a top (i.e. top defined adjacent 23) and a bottom (i.e. bottom defined adjacent 12), wherein the front of the handle is capable of accommodating (i.e. via 21) one or more fingers of a user (see Figure 1) and is offset from (i.e. see Figure 2 illustrating how 21 is offset from the body) the body, the back of the handle is capable of accommodating or fit a palm of the user (see Figure 1), the bottom of the handle is capable of containing or coupling with a stylet (11), wherein the front and back of the handle are configured in an offset orientation (orientation as best seen in Figure 2) relative to the handle body (i.e. see Figure 2 illustrating how the front and back are offset relative to the body) to improve the ergonomics of the handle (i.e. as can be seen in Figure 1, the user is capable of more ergonomically holding the handle relative to a patient), wherein (as to claim 2) the front of the handle is offset from (i.e. offset relative to axis A-A) the body of the handle by 10 to 60 degrees (i.e. it is clear from Figure 2 that the offset / angle from A-A is between 10 and 60 degrees), wherein (as to claim 4) the back of the handle is offset (i.e. not collinear with axis A-A), wherein (as to claim 7) the top can be capable of including a number (e.g. one) of accessory members (23), wherein (as to claim 8) the accessory member is a visualization member (23, i.e. a display means), wherein (as to claim 9) the handle further comprises an endotracheal tube (ETT) advancement member (i.e. as to claim 12) the handle further comprises a stylet (11), wherein (as to claim 13) the stylet is releasably connected to the handle (see paragraph 0078), and wherein (as to claim 14) the stylet is releasably connected by a snap-fit coupling (see paragraph 0107) (see Figures 1A-28C, and paragraphs 0078-0122).
Claims 1, 4-5 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behrstock (U.S. Patent 4,699,138).
Behrstock discloses (as to claim 1) an ergonomic stylet handle (24) comprising a handle (i.e. handle defined by 10) having a body (i.e. body defined by 10) between, a front (i.e. front defined by 38), a back (i.e. back defined by 40); and a top (i.e. top defined by 36) and a bottom (i.e. bottom defined by 26), wherein the front of the handle is capable of accommodating (i.e. via 38) one or more fingers of a user (see column 4, line 68 – column 5, line 2) and is offset from (i.e. see Figure 2 illustrating how 38 is offset from the body) the body, the back of the handle is capable of accommodating or fit a palm of the user (i.e. although the disclosure indicates that 40 is utilized by a thumb, this is an intended use statement and it is the examiner’s position that 40 can also be utilized by a palm if so desired), the bottom of the handle is capable of containing or coupling with a stylet (22), wherein the front and back of the handle are configured in an offset orientation (orientation as best seen in Figure 2) relative to the handle body (i.e. see Figure 2 illustrating how the front and back are offset relative to as to claim 4) the back of the handle is offset (i.e. not collinear with an axis defined along and through 34), wherein (as to claim 5) the front has 1 finger loop (38), wherein (as to claim 11) the handle further comprises a bougie (42) that is capable of being advanced through the handle (advancement as best seen in Figure 4) (i.e. although 42 is disclosed as a “stylet,” the applicant’s current specification defines a “bougie” as a thin cylinder of rubber or plastic, metal or other material that is inserted into or through a body passageway, such as the esophagus, to diagnose or treat a condition, and can be used to widen a passageway, guide another instrument into a passageway, or dislodge an object; it is the examiner’s position that the disclosed “stylet” fits the applicant’s own definition as a “bougie”), wherein (as to claim 12) the handle further comprises a stylet (22), wherein (as to claim 13) the stylet is releasably connected to (i.e. via the interaction between 22 and 26) the handle, and wherein (as to claim 14) the stylet is releasably connected by a friction fit coupling (see Figure 3, and column 4, lines 31-34) (see Figures 1-4, and column 3, line 60 – column 6, line 24).
Claims 15, 17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bullard (U.S. Patent 5,551,946).
	Regarding claims 15 and 17, Bullard discloses (as to claim 15) an intubation stylet (20) comprising a curved, hollow stylet (60) comprising a proximal end (i.e. end adjacent 62) and distal end (64); a flexible bougie (66) comprised at least partially within the hollow stylet (i.e. see column 4, lines 56-59, the applicant’s current specification defines a “bougie” as a thin cylinder of rubber or plastic, metal or other material that is inserted into or through a body passageway, such as the esophagus, to diagnose or treat a condition, and can be used to widen a passageway, guide another instrument into a passageway, or dislodge an object; it is the examiner’s position that the disclosed “flexible guide member 66” fits the applicant’s own definition as a “bougie”), the bougie capable of being extended past the distal end of the hollow stylet (i.e. portion 74 of 66 is capable of extending past 64, see Figure 5) and retracted into the hollow stylet, the bougie comprising a stop (i.e. stop defined at proximal end of 66 as best seen in Figure 2) that is capable of extending outside of the proximal end of the hollow stylet (extension as best seen in Figure 5); and a stylet handle (50) attached to (i.e. via 62) the proximal end of the hollow stylet, wherein (as to claim 17) the stylet further comprises a hollow endotracheal tube (ETT) (68), wherein at least a portion of the hollow stylet is capable of being contained within the ETT (see Figure 3), and wherein the ETT is capable of being extended past the distal end of the hollow stylet (see Figure 5), wherein (as to part of claim 18) the hollow stylet curve is a distal curve (see Figure 2) (see Figures 1-6, and column 3, line 62 – column 6, line 11).
Regarding claim 24, Bullard discloses a method for laryngoscopy of a subject having a glottic aperture (104), vocal cords (106), and a trachea (106), the method comprising obtaining an intubation stylet of claim 15 (see rejection of claim 15 above) with an ETT (68) loaded thereon; placing the distal end of the hollow stylet into and/or directly in front of the glottis aperture of the subject (see Figure 3); extending the flexible bougie past the distal end of the hollow stylet, through the vocal cords of the subject, and into the trachea (see Figure 4);  99040016.1- 4 -extending the ETT past the distal end of the hollow stylet, through the vocal cords of the subject, and into the trachea (see Figure 5); and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (U.S. Patent Application Publication 2012/0078050).
Schwartz et al. disclose the claimed invention except for wherein the front of the handle is offset from the body of the handle by 40 to 50 degrees.
Schwartz et al. set forth that the offset (i.e. extension) of the front of the handle is a result effective variable, wherein the exact offset (i.e. extension) is nonparallel with axis A-A and allows for convenient articulation of a portion of the stylet (see paragraphs 0078 and 0092).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Schwartz et al. with wherein the front of the handle is offset from the body of the handle by 40 to 50 degrees, for the purpose of providing a desired offset (i.e. extension) to be used by the user to conveniently articulate the portion of the stylet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (U.S. Patent Application Publication 2012/0078050), as applied to claim 1 above, in view of Benz et al. (U.S. Patent 6,616,634).
	Schwartz et al. disclose the claimed invention except for wherein the front has 1, 2, 3, or 4 finger loops or grooves.
	Benz et al. teach the use of a handle (i.e. handle defined by 12 and 13) having a front (i.e. front defined at 28) capable of accommodating one or more fingers of a user (see Figures 4 and 5), wherein the front has a number of grooves (e.g. 25 and 30) (see Figures 1 and 4-5, and column 7, line 66 – column 9, line 17).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Schwartz et al. with wherein the front has 1, 2, 3, or 4 grooves in view of Benz et al. in order to provide an increased surface area on which to distribute forces exerted by the user thereby decreasing discomfort, strain and fatigue.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bullard (U.S. Patent 5,551,946), as applied to claim 15 above.
Bullard discloses the claimed invention except for wherein (as to the remainder of claim 18) the distal curve has an angle of between 10 and 120 degrees.
	Bullard teaches the distal end (i.e. end defined by 28) of the intubation stylet as having a distal curve with an angle of between 80 and 100 degrees. Furthermore, Bullard sets forth that the distal curve is a result effective variable, wherein the degree of curvature is dependent upon the patient (i.e. adult or pediatric) for which the stylet is used (see Figure 1 and column 3, line 65 – column 4, line 8).
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bullard (U.S. Patent 5,551,946), as applied to claim 15 above, in view of Kimmel et al. (U.S. Patent Application Publication 2004/0215061).
	Bullard discloses the hollow stylet being preferably made of a rigid material such as stainless steel (see column 4, lines 47-48); however, fails to explicitly disclose wherein the hollow stylet is capable of being bent by a user and retain its shape during use of the device during a laryngoscopy procedure.
	Kimmel et al. teach the use of a hollow stylet (14) formed from a malleable material capable of maintaining its shape that is used during intubation (see Figure 1, and paragraph 0063).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bullard with wherein the hollow stylet is capable of being bent by a user and retain its shape during use of the device during a laryngoscopy procedure in view of Kimmel et al. in order to a means for rigidly bending the stylet into a desired shape during intubation.
Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775